 In the Matter of Fox-COFFEY-EDGE MILLINERY Co., INC.andUNITEDHATTERS, CAP AND MILLINERY WORKERS' INTERNATIONAL UNION,LOCAL 57Case No. R=767SUPPLEMENTAL DIRECTION OF ELECTIONApril 25, 1941On February 21, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order and Direction of Election 1in the above-entitled proceedings, ordering that the respondent ceaseand desist from certain unfair labor practices and take certain af-firmative action found necessary to effectuate the policies of theNational Labor Relations Act, 49 Stat. 449, and directing that anelection by secret ballot be conducted at such time as the Boardshould in the future direct, under the direction and supervision ofthe Regional Director for the Sixteenth Region (Fort Worth, Texas).The Regional Director has since advised the Board that an electionmay appropriately be held at this time.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Fox-Coffey=Edge Millinery Company, Inc., Dallas, Texas, theelection by secret ballot directed to be conducted by the Board's Di-rection of Election of February 21, 1940, be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Supple-mental Direction of Election, under the direction and supervision ofthe Regional Director for the Sixteenth Region, acting in-this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations, among allproduction employees of Fox-Coffey-Edge Millinery Company, Inc.whose names appear on its pay roll immediately preceding the date1 20 N L R B 63731 N L. R B, No. 55357 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDof this Supplemental Direction of Election, including blockers, cut-ters -(by hand and machine), operators, trimmers, makers, part-timedesigners who are also engaged in production work, the women whowork on the hot-blocks,'the assistant cutters, employees who di&not,work,during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding foremen and floorladies, full-timedesigners, errand girls, order fillers, ticketers, salesgirls, the shippingdepartment, the office employees, inspectors, and employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by United Hatters, Cap and MillineryWorkers' International Union, Local 57, for the purposes of collectivebargaining.[SAME TITLE]ORDER PERMITTING WITHDRAWAL OF PETITIONMay 10, 194The Board having issued a Decision, Order and Direction of Elec-tion in the above-entitled case on February 21, 1940,1 and a supple-mental Direction of Election on April 25, 1941, and, thereafter,a request for permission to withdraw the petition in the above-entitledcase having been made by the petitioner, and due consideration hav-ing been given thereto,IT IS HEREBY ORDERED that the request of the petitioner for permis-sion to withdraw its petition be, and it hereby is, granted, and thatthe aforesaid case be, and it hereby is, closed.20 N LR. B 637..31N. L. R. B., No. 55a.